F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                MAR 30 1998
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

 CHRISTOPHER L. JOHNSON,

          Petitioner-Appellant,

              v.                                             No. 97-1253
                                                         (D.C. No. 96-D-1462)
 ARI ZAVARAS; GAIL NORTON,                                     (D. Colo.)
 Attorney General of the State of Colorado,

          Respondents-Appellees.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      Christopher Johnson appeals the district court’s dismissal of his petition for writ of

habeas corpus under 28 U.S.C. § 2254. He contends his state convictions of burglary and



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
theft are invalid, arguing his arrest and the search of the residence where he was staying

violated the Fourth Amendment and his statements to the police were coerced and not

preceded by a valid advisement and waiver of his rights. An appeal cannot be taken to

this court in a § 2254 proceeding unless the petitioner has obtained a certificate of

appealability by making a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253. We deny a certificate of appealability and dismiss the appeal.

       A federal court cannot grant a habeas application by a state prisoner if the claim

was decided on the merits in state court, unless the decision was contrary to or involved

an unreasonable application of clearly established federal law as determined by the

Supreme Court or was based on an unreasonable determination of the facts in light of the

evidence presented in state court. 28 U.S.C. § 2254(d). Federal courts must presume the

state court’s determination of factual issues was correct unless the prisoner rebuts the

presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

       The record of Johnson’s appeal in state court indicates he challenged the

constitutionality of the arrest, the search, and the statements. The state courts decided

those claims on the merits, concluding the arrest and search were lawful and Johnson’s

statements to the police were voluntary. Fourth Amendment exclusionary rule claims are

not cognizable in federal habeas corpus proceedings if the petitioner had an opportunity

for full and fair litigation of the claim in state court. Stone v. Powell, 428 U.S. 465, 494

(1976). Johnson had a full and fair opportunity to litigate his Fourth Amendment claims


                                             -2-
in state court and federal habeas relief cannot be granted on those grounds.

       Although Fifth Amendment and Miranda claims are cognizable on federal habeas

review, see Withrow v. Williams, 507 U.S. 680, 688-94 (1993), Johnson has not shown

the state court decision violated clearly established federal law or that it was based on an

unreasonable determination of factual issues. While a confession induced by improper

promises is involuntary, see Arizona v. Fulminante, 499 U.S. 279, 285-86 (1991), in

concluding Johnson’s statements were voluntary, the state court specifically found police

witnesses were more credible than Johnson, that Johnson was properly advised of his

rights before making his statements to the police, and the police made no threats or

promises. A state court’s determination of the voluntariness of a confession is not an

issue of fact presumed correct under § 2254, but an underlying factual determination that

the police did not engage in coercive conduct is presumed correct. Miller v. Fenton, 474

U.S. 104, 110, 112 (1985). Because the state court found no threats or promises were

made, Johnson’s involuntary confession claim fails and the finding that he was properly

advised of his rights before making his statements disposes of his Miranda claim.

       We DENY a certificate of appealability and DISMISS the appeal. The mandate

shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge



                                             -3-